Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 01/25/2021 is/are acknowledged and entered.
By this Amendment, the Applicant amended claims 1 and 16 and added claims 17-21. Claims 1 and 3-21 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 01/25/2021 have been fully considered.

Claim Rejections
35 USC 112
On page(s) 11-12 of the Response, the Applicant asserts that the coefficient "k" is a value that appropriately takes into account the moving average value Poave(n). Specifically, the coefficient "k" is multiplied by {Po(n)- Po_ave (n-1)}. That is, the coefficient "k" may be changed to adjust the weight of {Po(n)-Po_ave (n-1)} that is reflected to the moving average value Po_ave(n). Thus, the meaning of the coefficient "k" is clear for a person of ordinary skill in the art and the term "k" in the claim is clear on its face. 
The Examiner withdraws the rejection. 


35 USC 103
Aoyama
On page(s) 12-14 of the Response, the Applicant asserts that Aoyama does not describe the sequential step of storing the pressure values to detect abnormality within the predetermined condition (e.g., single state), nor does Aoyama describe that the moving average value is continually calculated and compared with a threshold, and that leakage occurrence is detected on determining that the moving average value exceeds the threshold, in the predetermined operation condition.
The Examiner disagrees with the Applicant’s argument. 
First, the Applicant fails to address the 35 USC 103 rejection that combines Aoyama and Katsuragi. As discussed in the previous Office Action, the Examiner concedes that Aoyama does not disclose these features and relies on Katsuragi to disclose storing the values and calculating the moving average, which the Applicant fails to address.  


Rollinger
On page(s) 15 of the Response, the Applicant asserts that Rollinger does not describe the sequential step of storing the pressure values to detect abnormality within the predetermined condition (e.g., single state), nor does Rollinger describe that the moving average value is continually calculated and compared with a threshold, and that leakage occurrence is detected on determining that the moving average value exceeds the threshold, in the predetermined operation condition.
The Examiner disagrees with the Applicant’s argument. 
First, the Applicant fails to address the 35 USC 103 rejection that combines Rollinger and Katsuragi. Here, the Applicant argues that Rollinger does not disclose certain features such as storing the values and calculating a moving average. However, as discussed in the previous Office Action, the Examiner concedes that Rollinger does not disclose these features and relies on Katsuragi to disclose storing the values and calculating the moving average.
Second, the Applicant incorrectly asserts that Rollinger fails to disclose that the engine is in a predetermined operation condition, which the applicant asserts is “within a supercharged 
Third, the Applicant amended claim 1 to include “the predetermined operation condition,” which the Applicant asserts is not disclosed by Rollinger. However, Katsuragi discloses using a turbocharged engine that applies a moving average to determining a failure based on a deviation from the moving average throughout the entire range of engine operations (See Fig. 4). Fig. 4 discloses a chart with Temperature on the vertical axis and “maximum output” on the horizontal axis. The maximum output occurs under supercharged conditions. Thus, applying Katsuragi’s method to Rollinger results in a moving average which would be applied to the supercharged region of Rollinger. 

Current Objections and Rejections
35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2013117176 to Aoyama et al. (Aoyama) in view of JP2004353618 to Katsuragi et al. (Katsuragi).
Claim 1
Regarding Claim 1, Aoyama discloses [a] fault detection system for an internal combustion engine, comprising:
a recirculation pipe (See Aoyama blowby gas passage 52) connected with an upstream-side part of an intake pipe of the internal combustion engine upstream of a supercharger (See Aoyama compressor 40A), the recirculation pipe is configured to supply an evaporated fuel, that is unburned and that is generated in the internal combustion engine to the intake pipe; and
a fault detection device (See Aoyama ECU 60 and pressure sensor 58) configured to detect a leakage occurrence of the recirculation pipe based on 
a crank-case inner pressure of the internal combustion engine when the internal combustion engine is operating in a specified operation condition that the crank-case inner pressure is a positive pressure (See Aoyama Flag 1 Para [0022]), 
Aoyama discloses all of the essential features of the claimed invention except 
when the internal combustion engine is in a predetermined operation condition in which at least one of a rotational speed of the engine or the load of the engine is in a predetermined range, the fault detection unit is configured to in the predetermined operation condition:
store hydraulic pressure Po(N) (N = 1, 2, 4, …, n) in preceding n steps; 
calculate a moving average value Po ave(n) of the hydraulic pressure Po(N), in the predetermined operation condition, according to a formula as follows: 

compare the moving average value Po ave(n) with a threshold that is greater by a predetermined value than the crank-case inner pressure in a normal, state in which the leakage does not occur in the predetermined operation condition, 
detect, in the predetermined operation condition that the leakage occurrence exists in the recirculation on determining that the moving average value Po_ave(n) is greater than the threshold.

However, Katsuragi teaches 
when the internal combustion engine is in a predetermined operation condition in which at least one of a rotational speed of the engine or the load of the engine is in a predetermined range (Katsuragi Fig.4 discloses the entire of engine operations including the maximum output which would occur under supercharged conditions (Para 0045]).), 
the fault detection unit is configured to in the predetermined operation condition:
when the internal combustion engine is in a predetermined operation condition in which at least one of a rotational speed of the engine or the load of the engine is in a predetermined range (Katsuragi Fig. 4), 
the fault detection unit is configured to in the predetermined operation condition:
store hydraulic pressure Po(N) (N = 1, 2, 4, …, n) in preceding n steps (See Katsuragi Para [0013]);
[Katsuragi discloses calculating a moving average which inherently requires storing the hydraulic pressures for at least the steps over which the moving average is calculated.] 
calculate a moving average value Po-_ave(n) of the hydraulic pressure Po(N) (See Katsuragi Para [0014])
compare the moving average value Po_ave(n) with a threshold that is greater by a predetermined value than the crank-case inner pressure in a normal, state in which the leakage does not occur (See Katsuragi Para [0014]),
[In Para [0014], Katsuragi discloses comparing the moving average with the normal range of the performance data. Katsuragi detects an abnormality when the moving average deviates from the normal range value. Essentially, Katsuragi discloses that an abnormality is detected when the moving average is greater than the normal range. Broadly interpreted, the claimed predetermined range can be any number greater than zero. Thus, since Katsuragi discloses detecting an abnormality when the moving average of the measured performance is greater than the normal range, Katsuragi discloses a threshold that is greater by a predetermined value than the crank-case inner pressure in a normal.]  
detect that the leakage occurrence exists in the recirculation on determining that the moving average value Po_ave(n) is greater than the threshold (See Katsuragi Para [0014]).
[In Para [0014], Katsuragi discloses comparing the moving average with the normal range of the performance data to determine the abnormality.]  
First, both Aoyama and Katsuragi teach a fault detection unit for PCV abnormalities (See Katsuragi Para [0062]). While Aoyama relies on the steady-state, Katsuragi teaches abnormality detection can be improved by using a moving average (See Katsuragi Para [0025]). Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated to use the known technique of moving average value, as shown by Katsuragi, to detect a leakage in the recirculation pipe because it decreases the number of false positives. (See Katsuragi Para [0051])

Second, the formula for a moving average:
Po ave(n) = Po_ave(n-1) + k x{Po(n)-Po_ave(n-1)}
was/were conventional or well-known to one having ordinary skill in the art at the time of invention, sufficient for the examiner to take official notice. One having ordinary skill in the art at the time of invention/before the effective filing date of the claimed invention would have recognized that the use of moving averages to measure oil pressure was known in the art. In fact, US Patent Publication 20160084695 to Funk et al. (Funk) discloses a variety of moving averages that may be used to determine oil pressure. These moving averages include 1) a simple moving average, 2) an exponential moving average, 3) a cumulative moving average, and 4) a weighted moving average (See Funk Para [0026]). Specifically, the present application appears to use a simple moving average (See Srimanta Pal, Engineering Mathematics, Page 739). Accordingly, it would have been obvious to one having ordinary skill in the art at the time of invention /before the effective filing date of the claimed invention to modify the applied prior art to include these taught limitations.

Claim 14
Regarding Claim 14, Aoyama, as modified by Katsuragi, discloses [t]he fault detection system for the internal combustion engine according to claim 1, further comprising: 
a pressure sensor (See Aoyama pressure sensor 58) configured to detect the crank-case inner pressure in a crank case of the internal combustion engine,
wherein the fault detection device is configured to detect that the leakage occurrence of the recirculation pipe exists on determining that the crank-case inner pressure detected by the pressure sensor is greater than or equal to a predetermined threshold (See Aoyama Flag 2 Para [0022]), and
[Aoyama discloses that the fault detection is initiated (initialized) in Step 1 when the Pressure P of a second operating condition (r example, high load / high rotation condition) is detected and Flag 2 is set. Similarly, the present application discloses that the method is initiated when the engine is in a supercharge region (See Fig. 6).]
the pressure sensor is: 
located in the vicinity of a first connection part of the recirculation pipe between the recirculation pipe and an intake pipe of the internal combustion engine; or 
located in the vicinity of a second connection part of the recirculation pipe between the recirculation pipe and the crank case (See Aoyama pressure sensor 58).
[Examiner’s note: While not relied on for this rejection because the location is claimed in the alternative, Rollinger discloses that the pressure sensor is located in the vicinity of a first connection part of the recirculation pipe between the recirculation pipe and an intake pipe of the internal combustion engine (See Rollinger pressure sensor 77).]

Claim 15
Regarding Claim 15, Aoyama, as modified by Katsuragi, discloses [t]he fault detection system for the internal combustion engine according to claim 14, 
wherein the pressure sensor is located in the vicinity of the second connection part (See Aoyama pressure sensor 58).

Claim 16
Regarding Claim 16, Aoyama discloses [a] fault detection system for an internal combustion engine, comprising: 
a recirculation pipe (See Aoyama blowby gas passage 52) connected with an upstream-side part of an intake pipe of the internal combustion engine upstream of a supercharger, the recirculation pipe is configured to supply an evaporated fuel, that is unburned and that is generated in the internal combustion engine, to the intake pipe (See Aoyama Para [0003]); and 
a fault detection device (See Aoyama ECU 60 and pressure sensor 58) configured to detect a leakage occurrence of the recirculation pipe based on a crank-case inner pressure of the internal combustion engine when the internal combustion engine is operating in a specified operation condition that the crank-case inner pressure is a positive pressure, wherein 
the specified operation condition is an operation condition that the internal combustion engine is being supercharged by the supercharger and a rotational speed (Ne) and a load (Gn) of the internal combustion engine are in predetermined ranges(See Aoyama Flag 2 Para [0022]), and
[Aoyama discloses that the fault detection is initiated (initialized) in Step 1 when the Pressure P of a second operating condition (for example, high load / high rotation condition) is detected and Flag 2 is set. Similarly, the present application discloses that the method is initiated when the engine is in a supercharge region (See Fig. 6).]
the fault detection device is configured to: 
compare the crank-case inner pressure with a threshold that is greater by a predetermined value than the crank-case inner pressure in a normal state (See Aoyama Para [0031-0032]), in which the leakage does not occur in the specified operation condition, and 
Aoyama discloses all of the essential features of the claimed invention except 
detect, in the specified operation condition, that the leakage occurrence exists in the recirculation pipe on determining: 
that the crank-case inner pressure monotonically increases without decreasing to be greater than the threshold; and 
that the crank-case inner pressure subsequently becomes less changing.
However, Katsuragi teaches 
detect that the leakage occurrence exists in the recirculation pipe on determining: 
that the crank-case inner pressure monotonically increases without decreasing to be greater than the threshold; and 
that the crank-case inner pressure subsequently becomes less changing(See Katsuragi Para [0024-0025]).
[The Applicant refers to Fig. 5 to provide support for “monotonically.” In Fig. 5, the “monotonic” increase is achieved by applying the moving average to smooth out the fluctuations (See Para [0071]). In the remarks, the Applicant asserts that Aoyama does not disclose a monotonic increase because the pressure fluctuates drastically due to the reciprocating pistons. However, in Para [0024-0025], Katsuragi discloses that by the average crank chamber pressure is detected by attenuating the pressure fluctuation accompanying the movement of the piston and the crank. As shown in Figs. 10-11, Katsuragi shows that applying the moving average to the pressure sensor data results in the attenuation of the data results in the monotonic increase and the subsequent less changing. While Figs. 10-11 display the curves of the engine output and temperature; Katsuragi also discloses using the moving average to determine abnormalities of the recirculation pipe (See Katsuragi Para [0024-0025]).]
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated to use the known technique of moving average value, as shown by Katsuragi, to detect a leakage in the recirculation pipe because it decreases the number of false positives and attenuates the fluctuations caused by piston and crank operation. (See Katsuragi Para [0051])

Claim 17
Regarding Claim 17, Aoyama, as modified by Katsuragi, discloses [t]he fault detection system for the internal combustion engine according to claim 1, wherein the predetermined operation condition is at a timing that the supercharger is firstly caused to drive after a start of the internal combustion engine (Katsuragi Fig.4 discloses the entire of engine operations including the maximum output which would occur under supercharged conditions (Para 0045]).).

Claim 18
Regarding Claim 18, Aoyama, as modified by Katsuragi, discloses [t]he fault detection system for the internal combustion engine according to claim 1, wherein the fault detection device is configured to: calculate the moving average value Po_ave(n) continually in the predetermined operation condition; and compare the moving average value Po_ave(n) with the (Katsuragi Fig.4 discloses applying the moving average determination along the entire of engine operations including the maximum output which would occur under supercharged conditions (Para 0045]).).

Claim 20
Regarding Claim 20, Aoyama discloses [a] fault detection system for an internal combustion engine, comprising: 
a recirculation pipe (See Aoyama blowby gas passage 52) connected with an upstream-side part of an intake pipe of the internal combustion engine upstream of a supercharger (See Aoyama compressor 40A), the recirculation pipe is configured to supply an evaporated fuel, that is unburned and that is generated in the internal combustion engine, to the intake pipe; and 
a fault detection device (See Aoyama ECU 60 and pressure sensor 58) configured to detect a leakage occurrence of the recirculation pipe based on 
a crank-case inner pressure of the internal combustion engine when the internal combustion engine is operating in a specified operation condition that the crank-case inner pressure is a positive pressure (See Aoyama Flag 1 Para [0022]), 
Aoyama discloses all of the essential features of the claimed invention except 
wherein when a predetermined operation condition is satisfied in association with the internal combustion engine being in a supercharge operation, the fault detection device is configured to: 
store hydraulic pressure Po(N) (N = 1, 2, 3, ..., n) in preceding n steps during the supercharge operation; 


compare the moving average value Po_ave(n) with a threshold that is greater by a predetermined value than the crank-case inner pressure in a normal state, in which the leakage does not occur during the supercharge operation, and 
detect, during the supercharge operation, that the leakage occurrence exists in the recirculation pipe on determining that the moving average value Poave(n) that is less than the threshold becomes greater than the threshold, and 
wherein the predetermined operation condition being satisfied when at least one of a rotational speed of the engine or the load of the engine is within a predetermined range.
However, Katsuragi teaches 
wherein when a predetermined operation condition is satisfied in association with the internal combustion engine being in a supercharge operation (Katsuragi Fig.4 discloses the entire of engine operations including the maximum output which would occur under supercharged conditions (Para 0045]).), 
the fault detection device is configured to: 
store hydraulic pressure Po(N) (N = 1, 2, 3, ..., n) in preceding n steps during the supercharge operation (See Katsuragi Para [0013]); 
[Katsuragi discloses calculating a moving average which inherently requires storing the hydraulic pressures for at least the steps over which the moving average is calculated.] 
(See Katsuragi Para [0014]), during the supercharge operation, according to a formula as follows:
compare the moving average value Po_ave(n) with a threshold that is greater by a predetermined value than the crank-case inner pressure in a normal state (See Katsuragi Para [0014]), in which the leakage does not occur during the supercharge operation,
[In Para [0014], Katsuragi discloses comparing the moving average with the normal range of the performance data. Katsuragi detects an abnormality when the moving average deviates from the normal range value. Essentially, Katsuragi discloses that an abnormality is detected when the moving average is greater than the normal range. Broadly interpreted, the claimed predetermined range can be any number greater than zero. Thus, since Katsuragi discloses detecting an abnormality when the moving average of the measured performance is greater than the normal range, Katsuragi discloses a threshold that is greater by a predetermined value than the crank-case inner pressure in a normal.]  
and 
detect, during the supercharge operation, that the leakage occurrence exists in the recirculation pipe on determining that the moving average value Poave(n) that is less than the threshold becomes greater than the threshold (See Katsuragi Para [0014]).
[In Para [0014], Katsuragi discloses comparing the moving average with the normal range of the performance data to determine the abnormality.]  
, and 
.

- Claim(s) 1, 5-6, 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20140081549 to Rollinger et al. (Rollinger) in view of JP2004353618 to Katsuragi et al. (Katsuragi).
Claim 1
Regarding Claim 1, Rollinger discloses [a] fault detection system for an internal combustion engine, comprising:
a recirculation pipe (See Rollinger crankcase venting tube 74 and Para [0026]) connected with an upstream-side part of an intake pipe of the internal combustion engine upstream of a supercharger (See Rollinger compressor 50), the recirculation pipe is configured to supply an evaporated fuel that is unburned and that is generated in the internal combustion engine to the intake pipe; and
a fault detection device configured (See Rollinger controller 12) to detect a leakage occurrence of the recirculation pipe based on 
a crank-case inner pressure of the internal combustion engine when the internal combustion engine is operating in a specified operation condition that the crank-case inner pressure is a positive pressure (See Rollinger Para [0023]) [The present application discloses a positive crankcase ventilation (PCV) device. Rollinger also discloses a PCV system.], 
 [Examiner’s note: In contrast to the present application, Rollinger, at 224, the crankcase system degradation detection is based on a change (e.g., decrease) in steady-state crankcase vent tube pressure relative to a change (e.g., increase) in the steady-state manifold air flow during engine running (See Para [0038]). However, Rollinger also discloses that the degradation detection can be based on changes in crankcase ventilation pressure (or air flow) during engine cranking and running (See Para [0030]).]
Rollinger discloses all of the essential features of the claimed invention except 
when the internal combustion engine is in a predetermined operation condition in which at least one of a rotational speed of the engine or the load of the engine is in a predetermined range, the fault detection unit is configured to in the predetermined operation condition:
store hydraulic pressure Po(N) (N = 1, 2, 4, …, n) in preceding n steps; 
calculate a moving average value Po ave(n) of the hydraulic pressure Po(N), in the predetermined operation condition, according to a formula as follows: 
Po ave(n) = Po_ave(n-1) + k x{Po(n)-Po_ave(n-1);
compare the moving average value Po ave(n) with a threshold that is greater by a predetermined value than the crank-case inner pressure in a normal, state in which the leakage does not occur in the predetermined operation condition, 
detect, in the predetermined operation condition that the leakage occurrence exists in the recirculation on determining that the moving average value Po_ave(n) is greater than the threshold.

First, Katsuragi teaches 
when the internal combustion engine is in a predetermined operation condition in which at least one of a rotational speed of the engine or the load of the engine is in a predetermined range (Katsuragi Fig.4 discloses the entire of engine operations including the maximum output which would occur under supercharged conditions (Para 0045]).), 
the fault detection unit is configured to in the predetermined operation condition:
when the internal combustion engine is in a predetermined operation condition in which at least one of a rotational speed of the engine or the load of the engine is in a predetermined range (Katsuragi Fig. 4), 
the fault detection unit is configured to in the predetermined operation condition:
store hydraulic pressure Po(N) (N = 1, 2, 4, …, n) in preceding n steps (See Katsuragi Para [0013]);
[Katsuragi discloses calculating a moving average, which inherently requires storing the hydraulic pressures for at least the steps over which the moving average is calculated.] 
calculate a moving average value Po-_ave(n) of the hydraulic pressure Po(N) (See Katsuragi Para [0014])
compare the moving average value Po_ave(n) with a threshold that is greater by a predetermined value than the crank-case inner pressure in a normal, state in which the leakage does not occur (See Katsuragi Para [0014]),
[In Para [0014], Katsuragi discloses comparing the moving average with the normal range of the performance data. Katsuragi detects an abnormality when the moving average deviates from the normal range value. Essentially, Katsuragi discloses that an abnormality is detected when the moving average is greater than the normal range. Broadly interpreted, the claimed predetermined range can be any number greater than zero. Thus, since Katsuragi discloses detecting an abnormality when the moving average of the measured performance is greater than the normal range, Katsuragi discloses a threshold that is greater by a predetermined value than the crank-case inner pressure in a normal.]  
detect that the leakage occurrence exists in the recirculation on determining that the moving average value Po_ave(n) is greater than the threshold (See Katsuragi Para [0014]).
[In Para [0014], Katsuragi discloses comparing the moving average with the normal range of the performance data to determine the abnormality.]  

Second, the formula for a moving average:
Po ave(n) = Po_ave(n-1) + k x{Po(n)-Po_ave(n-1)}
was/were conventional or well-known to one having ordinary skill in the art at the time of invention, sufficient for the examiner to take official notice. One having ordinary skill in the art at the time of invention/before the effective filing date of the claimed invention would have recognized that the use of moving averages to measure oil pressure was known in the art. In fact, US Patent Publication 20160084695 to Funk et al. (Funk) discloses a variety of moving averages that may be used to determine oil pressure. These moving averages include 1) a simple moving average, 2) an exponential moving average, 3) a cumulative moving average, and 4) a weighted moving average (See Funk Para [0026]). Specifically, the present application appears to use a (See Srimanta Pal, Engineering Mathematics, Page 739). Accordingly, it would have been obvious to one having ordinary skill in the art at the time of invention /before the effective filing date of the claimed invention to modify the applied prior art to include these taught limitations.

Claim 5
Regarding Claim 5, Rollinger, as modified by Katsuragi, discloses [t]he fault detection system for the internal combustion engine according to claim 1, further comprising:
a pressure sensor configured (See Rollinger pressure sensor 77) to detect the crank-case inner pressure, wherein
the fault detection device is configured to detect that the leakage occurrence of the recirculation pipe exists on determining that the crank-case inner pressure detected by the pressure sensor is greater than or equal to a predetermined threshold (See Rollinger steps 222 and 224).

Claim 6
Regarding Claim 6, Rollinger, as modified by Katsuragi, discloses [t]he fault detection system for the internal combustion engine according to claim 5, wherein
the pressure sensor is located at a connection part of the recirculation pipe between the recirculation pipe and the intake pipe (See Rollinger pressure sensor 77) or between the recirculation pipe and the internal combustion engine.
[Examiner’s note: While not relied on for this rejection because the location is claimed in the alternative, Aoyama discloses that the pressure sensor is located between the recirculation pipe and the internal combustion engine (See Aoyama pressure sensor 58).]
Claim 8
Regarding Claim 8, Rollinger, as modified by Katsuragi, discloses [t]he fault detection system for the internal combustion engine according to claim 1, wherein
the specified operation condition is an operation condition that 
the internal combustion engine is being supercharged by the supercharger and 
a rotational speed and a load of the internal combustion engine are in predetermined ranges. (See Rollinger Para [0025 and 0059])
Claim 9
Regarding Claim 9, Rollinger, as modified by Katsuragi, discloses [t]he fault detection system for the internal combustion engine according to claim 1, further comprising: 
a sensor configured to obtain a detection value having a correlation with the crank-case inner pressure (See Rollinger pressure sensor 77), 
[Rollinger teaches a pressure sensor 77 which has a correlation to the pressure with the crank-case inner pressure because the pressure sensor is in the crankcase vent tube 74 which is fluidly connected to the crankcase. Therefore, the pressure sensor 77 is able to obtain a detection value that is correlated to the pressure in the crankcase because as the crankcase pressure varies the vent tube pressure varies.]
wherein -4-NAKANO et al.Atty Docket No.: SJP-2018-3976 Appl. No. 16/063,421 
(See Katsuragi Page 3 line 31 – Page 4 line 3).
[Moving average is defined as the average of statistical data (as in a time series) computed over a progressively shifting interval (See Merriam-Webster).]

Claim 12
Regarding Claim 12, Rollinger, as modified by Katsuragi, discloses [t]he fault detection system for the internal combustion engine according to claim 1, except wherein 
the fault detection device is configured to detect the leakage occurrence on determining that the crank-case inner pressure is the positive pressure and is not a negative pressure.
However, Katsuragi teaches the fault detection device is configured to detect the leakage occurrence on determining that the crank-case inner pressure is the positive pressure and is not a negative pressure (See Katsuragi Fig. 15).
Both Rollinger and Katsuragi teach a fault detection unit for PCV abnormalities (See Katsuragi Page 11 line 34 –Page 12 line 23). While Rollinger relies pressure or mass flow in the CVT to determine an abnormality, Katsuragi teaches abnormality detection can be detected using the positive pressure in the crankcase (See Katsuragi Fig. 15). Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated to use the known technique of detecting the leakage occurrence by determining that the crank-case inner pressure is the positive pressure and is not a negative pressure, as shown by Katsuragi, because it is a known technique used to improve similar devices in the same way. (See MPEP 2143 I. (C))

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2013117176 to Aoyama et al. (Aoyama) in view of JP2004353618 to Katsuragi et al. (Katsuragi) as applied to claim 1, in further view of US Patent 9659414 to Staley et al. (Staley).
Claim 3
Regarding Claim 3, Aoyama, as modified by Katsuragi, discloses [t]he fault detection system for the internal combustion engine according to claim 1, further comprising:
a hydraulic pressure sensor (See Aoyama sensor 58) configured to detect a pressure of an operation oil of the internal combustion engine, wherein
the fault detection device is configured to use the hydraulic pressure detected by the hydraulic pressure sensor as information corresponding to the crank-case inner pressure and is configured to detect the leakage occurrence of the recirculation pipe exists on determining that the hydraulic pressure is greater than or equal to the threshold (See Aoyama Para [0019]).
Aoyama does not disclose that the sensor is a hydraulic sensor. 
However, Staley teaches a hydraulic pressure sensor (See Staley oil sensor 16) to detect a hydraulic pressure of an operation oil of the internal combustion engine.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Staley to substitute an oil (hydraulic) sensor for the Aoyama pressure sensor because Staley teaches that an oil pressure can be used to estimate crankcase pressure during various operating conditions of the engine to determine if the ventilation system or piston rings are operating properly (See Staley Col. 5 lines 8-12) and the (See Staley Col. 5 lines 8-12).

Claim 13
Regarding Claim 13, Aoyama, as modified by Katsuragi, discloses [t]he fault detection system for the internal combustion engine according to claim 1, further comprising: 
wherein the fault detection device is configured to use the hydraulic pressure detected by the hydraulic pressure sensor as information corresponding to the crank-case inner pressure and is configured to detect that the leakage occurrence of the recirculation pipe exists on determining that the hydraulic pressure is greater than or equal to the threshold (See Aoyama Para [0019]), 
Aoyama does not disclose
However, Staley teaches
a hydraulic pressure sensor (See Staley oil sensor 16) configured to detect a hydraulic pressure of an operation oil in an oil pan that is in a lower part of a crank case of the internal combustion engine, 
the hydraulic pressure sensor is located in the oil pan.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Staley to substitute an oil (hydraulic) sensor for the Aoyama pressure sensor because Staley teaches that an oil pressure can be used to estimate crankcase pressure during various operating conditions of the engine to determine if the ventilation system or piston rings are operating properly (See Staley Col. 5 lines 8-12) and the use of an oil sensor eliminates the need for a separate crankcase pressure sensor and/or a blow-by measurement (See Staley Col. 5 lines 8-12).

Claim(s) 4, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2013117176 to Aoyama et al. (Aoyama) in view of JP2004353618 to Katsuragi et al. (Katsuragi) as applied to claim 1, in further view of US Patent Publication 20140303875 to Tsukagoshi et al. (Tsukagoshi).
Claim 4
Regarding Claim 4, Aoyama, as modified by Katsuragi and Staley, discloses [t]he fault detection system for the internal combustion engine according to claim 1, except further comprising:
the fault detection device is configured is to execute a determination of whether the leakage occurrence exists or not when 
a water temperature of a coolant of the internal combustion engine is greater than or equal to a first predetermined value and an oil temperature of the operation oil of the internal combustion engine is greater than or equal to a second predetermined value.
However, Tsukagoshi teaches a water temperature of a coolant (See Tsukagoshi sensor 64) of the internal combustion engine is greater than or equal to a predetermined value and an oil temperature (See Tsukagoshi sensor 66) of the operation oil of the internal combustion engine is greater than or equal to a predetermined value (See Tsukagoshi Para [0035]). 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Tsukagoshi to modify Aoyama’s fault detection to monitor the engine conditions (namely coolant and oil temperatures) under which to execute the abnormality detection because Tsukagoshi teaches that the engine coolant temperature and the lubricating oil temperature is an example of an engine temperature that reflects the temperature (See Tsukagoshi Para [0035]). Further, as in the present application (See Background), Tsukagoshi teaches using the coolant and oil temperature to determine the engine temperature at which the fuel in the oil evaporates (See Para [0038]).

Claim 19
Regarding Claim 19, Aoyama, as modified by Katsuragi, discloses [t]he fault detection system for the internal combustion engine according to claim 1, except wherein the predetermined operation condition further includes at least one of a water temperature of the engine and/or an oil temperature of the engine is in the predetermined range.
However, Tsukagoshi teaches wherein the predetermined operation condition further includes at least one of a water temperature (See Tsukagoshi sensor 64) of the engine and/or an oil temperature (See Tsukagoshi sensor 66) of the engine is in the predetermined range (See Tsukagoshi Para [0035]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Tsukagoshi to modify Aoyama’s fault detection to monitor the engine conditions (namely coolant and oil temperatures) under which to execute the abnormality detection because Tsukagoshi teaches that the engine coolant temperature and the lubricating oil temperature is an example of an engine temperature that reflects the temperature of the engine (See Tsukagoshi Para [0035]). Further, as in the present application (See Background), Tsukagoshi teaches using the coolant and oil temperature to determine the engine temperature at which the fuel in the oil evaporates (See Para [0038]).

Claim 21
except wherein the predetermined operation condition further includes at least one of a water temperature of the engine and/or an oil temperature of the engine is in the predetermined range.
However, Tsukagoshi teaches wherein the predetermined operation condition further includes at least one of a water temperature (See Tsukagoshi sensor 64) of the engine and/or an oil temperature (See Tsukagoshi sensor 66) of the engine is in the predetermined range (See Tsukagoshi Para [0035]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Tsukagoshi to modify Aoyama’s fault detection to monitor the engine conditions (namely coolant and oil temperatures) under which to execute the abnormality detection because Tsukagoshi teaches that the engine coolant temperature and the lubricating oil temperature is an example of an engine temperature that reflects the temperature of the engine (See Tsukagoshi Para [0035]). Further, as in the present application (See Background), Tsukagoshi teaches using the coolant and oil temperature to determine the engine temperature at which the fuel in the oil evaporates (See Para [0038]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20140081549 to Rollinger et al. (Rollinger) in view of JP2004353618 to Katsuragi et al. (Katsuragi) as applied to claim 5, in further view of US Patent 6655357 to Murakami et al. (Murakami).
Claim 7
Regarding Claim 7, Rollinger, as modified by Katsuragi, discloses [t]he fault detection system for the internal combustion engine according to claim 5, except wherein
the detection device is configured to execute a determination of whether the leakage occurrence exists or not when a water temperature of a coolant of the internal combustion engine is greater than or equal to a predetermined value.

However, Murakami teaches the detection device is configured to execute a determination of whether the leakage occurrence exists or not when a water temperature of a coolant of the internal combustion engine is greater than or equal to a predetermined value. (See Murakami Step S32).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Murakami to modify Rollinger’s fault detection to monitor the engine conditions under which to execute the abnormality detection (See Col. 5 lines 53-55).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20140081549 to Rollinger et al. (Rollinger) in view of JP2004353618 to Katsuragi et al. (Katsuragi) as applied to claim 9, in further view of US Patent Publication 20170198615 to Wada et al. (Wada).
Claim 10
Regarding Claim 10, Rollinger, as modified by Katsuragi, discloses [t]he fault detection system for the internal combustion engine according to claim 9, except further comprising: 

However, Wada teaches a downstream recirculation pipe (See Wada communicating path 64) connecting the crank case with a surge tank (See Wada surge tank 521) that is downstream of the supercharger (See Wada compressor 91) in the intake pipe to supply evaporated fuel, that is unburned and is generated in the engine, to the intake pipe. 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated to vent evaporated fuel from the crankcase to a surge tank located downstream of the supercharger, as shown by Wada, because it is a known technique applied to a known device which yields predictable results. (See MPEP 2143 I. (D))

Claim 11 
Regarding Claim 11, Rollinger, as modified by Katsuragi, discloses [t]he fault detection system for the internal combustion engine according to claim 10, except further comprising: 
a PCV valve located in the downstream recirculation pipe and configured to control flow rate of evaporated fuel supplied from the crank case to the surge tank. 
However, Wada teaches a PCV valve (See Wada PCV valve 65) located in the downstream recirculation pipe and configured to control flow rate of evaporated fuel supplied from the crank case to the surge tank. 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated incorporate a PCV valve located as claimed to regulate the (See Wada Para [0056]) , as shown by Wada, because it is a known technique applied to a known device which yields predictable results. (See MPEP 2143 I. (D))
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746